                                            Case 4:19-cv-02237-HSG Document 109 Filed 04/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           AMERICAN BANKERS INSURANCE
                                   7       COMPANY OF FLORIDA,                                Case No. 4:19-cv-02237-HSG (KAW)

                                   8                      Plaintiffs,                         ORDER TERMINATING
                                                                                              UNILATERAL DISCOVERY LETTER
                                   9               v.                                         BRIEF
                                  10       NATIONAL FIRE INSURANCE                            Re: Dkt. No. 106
                                           COMPANY OF HARTFORD,
                                  11
                                                          Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            On March 31, 2020, Admiral Insurance Company filed a unilateral discovery letter

                                  14   addressing perceived deficits in the City of Walnut Creek’s discovery responses. (Dkt. No. 106.)

                                  15   On April 1, 2020, the district court referred all discovery in this case to the undersigned.1

                                  16            The undersigned does not, however, entertain unilateral discovery letters, and instead

                                  17   requires parties to file joint discovery letters to address pending discovery disputes. (Judge

                                  18   Westmore’s General Standing Order ¶¶ 13-14, http://cand.uscourts.gov/kaworders.) Accordingly,

                                  19   the unilateral discovery letter is TERMINATED, and the parties are ordered to meet and confer in

                                  20   an attempt to resolve the pending dispute without court intervention. If those efforts fail to fully

                                  21   resolve all issues of contention, the parties shall jointly write and file a letter outlining any

                                  22   remaining disputes consistent with the Court’s Standing Order.

                                  23            IT IS SO ORDERED.

                                  24   Dated: April 23, 2020

                                  25                                                      ______________________________________
                                                                                          KANDIS A. WESTMORE
                                  26                                                      United States Magistrate Judge
                                  27

                                  28   1
                                           Due to COVID-19, the referral was not processed by the Clerk’s Office until April 22, 2020.
